Title: I. Statement of the American Debt to France, [ca. 12 February 1793]
From: Jefferson, Thomas
To: Washington, George



 
 
 
 
 
 


Loan of 18. Millns.
6. Millns. Interest payable
10. Millions
Total due in Dollars.
Payments made each year.
Balance unpaid at end of each year.



Principal payable
Interest payable
Principal payable
Interest payable



day of paiment Sep. 3.
day of payment Jan. 1.
day of payment Nov. 5.





1784.

900,000
300,000
 


 




1785.
 
900,000
300,000
 
}
this interest was paid for 1784. & 1785. qu. if for any years since till 1790?





1786.
1,500,000
900,000
300,000
 

400,000





1787.
 1,500,000
 900,000
 300,000
 1,000,000
 
 400,000





1788.
 1,500,000
 900,000
 300,000
 1,000,000
 
 400,000





1789.
 1,500,000
 900,000
 300,000
 1,000,000

 400,000





1790.
 1,500,000
 900,000
 300,000
 1,000,000

 400,000





1791.
 1,500,000
 900,000
 300,000
 1,000,000

 400,000






 9,000,000
 7,200,000
 2,400,000
 5,000,000
 
 2,400,000











 26,000,000
4,788,333 

 3,372,717

 1,415,616


1792.
 1,500,000
 450,000
 300,000
 1,000,000

 200,000











 3,450,000
635,375 
{
626,500
}
 668,491










 726,000



1793.
 1,500,000
 450,000
 300,000
 1,000,000
 
 160,000
 <5,423,708>









 
 3,410,000
 628,008





Note, if any sums of interest on the 10. Millions were paid after 1785. and before the remittance of Dec. 3. 1790. such sums will be to be deducted from the balance stated to be unpaid, that is to say, they will diminish that balance so much.


 D  ₶  f
 ₶  D    f
 f  D  ₶
 


1.=5.43=2.5
1.=.1841⅔=.46
1.=.4=2.1719
Hamilton makes par of metals ₶ 1=.1815



